
	
		II
		111th CONGRESS
		1st Session
		S. 931
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2009
			Mr. Feingold (for
			 himself, Mr. Durbin,
			 Mr. Kerry, Mr.
			 Whitehouse, Mr. Wyden,
			 Mr. Udall of New Mexico,
			 Mr. Merkley, and
			 Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 9 of the United States Code with respect
		  to arbitration.
	
	
		1.Short titleThis Act may be cited as the
			 Arbitration Fairness Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)The Federal
			 Arbitration Act (now enacted as chapter 1 of title 9 of the United States Code)
			 was intended to apply to disputes between commercial entities of generally
			 similar sophistication and bargaining power.
			(2)A
			 series of United States Supreme Court decisions have changed the meaning of the
			 Act so that it now extends to disputes between parties of greatly disparate
			 economic power, such as consumer disputes and employment disputes. As a result,
			 a large and rapidly growing number of corporations are forcing millions of
			 consumers and employees to give up their right to have disputes resolved by a
			 judge or jury, and instead submit their claims to binding arbitration.
			(3)Most consumers and
			 employees have little or no meaningful option whether to submit their claims to
			 arbitration. Few people realize or understand the importance of the
			 deliberately fine print that strips them of rights, and because entire
			 industries are adopting these clauses, people increasingly have no choice but
			 to accept them. They must often give up their rights as a condition of having a
			 job, getting necessary medical care, buying a car, opening a bank account,
			 getting a credit card, and the like. Often times, they are not even aware that
			 they have given up their rights.
			(4)Private
			 arbitration companies are sometimes under great pressure to devise systems that
			 favor the corporate repeat players who decide whether those companies will
			 receive their lucrative business.
			(5)Mandatory
			 arbitration undermines the development of public law for civil rights and
			 consumer rights because there is no meaningful judicial review of arbitrators’
			 decisions. With the knowledge that their rulings will not be seriously examined
			 by a court applying current law, arbitrators enjoy near complete freedom to
			 ignore the law and even their own rules.
			(6)Mandatory
			 arbitration is a poor system for protecting civil rights and consumer rights
			 because it is not transparent. While the American civil justice system features
			 publicly accountable decision makers who generally issue public, written
			 decisions, arbitration often offers none of these features.
			(7)Many corporations add to arbitration
			 clauses unfair provisions that deliberately tilt the systems against
			 individuals, including provisions that strip individuals of substantive
			 statutory rights, ban class actions, and force people to arbitrate their claims
			 hundreds of miles from their homes. While some courts have been protective of
			 individuals, too many courts have erroneously upheld even egregiously unfair
			 mandatory arbitration clauses in deference to a supposed Federal policy
			 favoring arbitration over the constitutional rights of individuals.
			3.Arbitration of
			 employment, consumer, franchise, and civil rights disputes
			(a)In
			 generalTitle 9 of the United States Code is amended by adding at
			 the end the following:
				
					4Arbitration of
				employment, consumer, franchise, and civil rights disputes
						
							Sec. 
							401. Definitions.
							402. Validity and enforceability.
						
						401.DefinitionsIn this chapter—
							(1)the term
				civil rights dispute means a dispute—
								(A)arising
				under—
									(i)the Constitution
				of the United States or the constitution of a State; or
									(ii)a Federal or
				State statute that prohibits discrimination on the basis of race, sex,
				disability, religion, national origin, or any invidious basis in education,
				employment, credit, housing, public accommodations and facilities, voting, or
				program funded or conducted by the Federal Government or State government,
				including any statute enforced by the Civil Rights Division of the Department
				of Justice and any statute enumerated in section 62(e) of the Internal Revenue
				Code of 1986 (relating to unlawful discrimination); and
									(B)in which at least
				1 party alleging a violation of the Constitution of the United States, a State
				constitution, or a statute prohibiting discrimination is an individual;
								(2)the term consumer dispute
				means a dispute between a person other than an organization who seeks or
				acquires real or personal property, services (including services relating to
				securities and other investments), money, or credit for personal, family, or
				household purposes and the seller or provider of such property, services,
				money, or credit;
							(3)the term employment dispute
				means a dispute between an employer and employee arising out of the
				relationship of employer and employee as defined in section 3 of the Fair Labor
				Standards Act of 1938 (29 U.S.C. 203);
							(4)the term franchise dispute
				means a dispute between a franchisee with a principal place of business in the
				United States and a franchisor arising out of or relating to contract or
				agreement by which—
								(A)a franchisee is
				granted the right to engage in the business of offering, selling, or
				distributing goods or services under a marketing plan or system prescribed in
				substantial part by a franchisor;
								(B)the operation of
				the franchisee’s business pursuant to such plan or system is substantially
				associated with the franchisor’s trademark, service mark, trade name, logotype,
				advertising, or other commercial symbol designating the franchisor or its
				affiliate; and
								(C)the franchisee is
				required to pay, directly or indirectly, a franchise fee; and
								(5)the term predispute arbitration
				agreement means any agreement to arbitrate a dispute that had not yet
				arisen at the time of the making of the agreement.
							402.Validity and
				enforceability
							(a)In
				generalNotwithstanding any other provision of this title, no
				predispute arbitration agreement shall be valid or enforceable if it requires
				arbitration of an employment, consumer, franchise, or civil rights
				dispute.
							(b)Applicability
								(1)In
				generalAn issue as to whether this chapter applies to an
				arbitration agreement shall be determined under Federal law. The applicability
				of this chapter to an agreement to arbitrate and the validity and
				enforceability of an agreement to which this chapter applies shall be
				determined by the court, rather than the arbitrator, irrespective of whether
				the party resisting arbitration challenges the arbitration agreement
				specifically or in conjunction with other terms of the contract containing such
				agreement.
								(2)Collective
				bargaining agreementsNothing
				in this chapter shall apply to any arbitration provision in a contract between
				an employer and a labor organization or between labor organizations, except
				that no such arbitration provision shall have the effect of waiving the right
				of an employee to seek judicial enforcement of a right arising under a
				provision of the Constitution of the United States, a State constitution, or a
				Federal or State statute, or public policy arising
				therefrom.
								.
			(b)Technical and
			 conforming amendments
				(1)In
			 generalTitle 9 of the United
			 States Code is amended—
					(A)in section 1, by striking of
			 seamen, and all that follows through interstate
			 commerce;
					(B)in section 2, by
			 inserting or as otherwise provided in chapter 4 before the
			 period at the end;
					(C)in section
			 208—
						(i)in
			 the section heading, by striking Chapter 1; residual application and
			 inserting Application; and
						(ii)by adding at the
			 end the following: This chapter applies to the extent that this chapter
			 is not in conflict with chapter 4.; and
						(D)in section
			 307—
						(i)in
			 the section heading, by striking Chapter 1; residual application and
			 inserting Application; and
						(ii)by adding at the
			 end the following: This chapter applies to the extent that this chapter
			 is not in conflict with chapter 4..
						(2)Table of
			 sections
					(A)Chapter
			 2The table of sections for chapter 2 of title 9, United States
			 Code, is amended by striking the item relating to section 208 and inserting the
			 following:
						
							
								208.
				Application.
							
							.
					(B)Chapter 3The table of sections for chapter 3 of
			 title 9, United States Code, is amended by striking the item relating to
			 section 307 and inserting the following:
						
							
								307.
				Application.
							
							.
					(3)Table of
			 chaptersThe table of chapters for title 9, United States Code,
			 is amended by adding at the end the following:
					
						
							4.
				  Arbitration of employment, consumer,
				  franchise, and civil rights
				  disputes401
						
						.
				4.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect on the date of enactment of this
			 Act and shall apply with respect to any dispute or claim that arises on or
			 after such date.
		
